Order filed August 21, 2018




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-18-00440-CV
                                     ____________

                      ROEL SAENZ-GUERRERO, Appellant

                                           V.

                            JERRY GARDNER, Appellee


                      On Appeal from the 269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-54364

                                       ORDER

         This is an appeal from a judgment signed May 1, 2018. The notice of appeal was
filed on May 24, 2018. The filing fee has been paid, and the reporter’s record has been
filed.

         However, no clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court that appellant did not make arrangements
to pay for the record. On July 11, 2018, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided this
court with proof of payment for the record.

      Accordingly, the court ORDERS as follows:

      Appellant is ordered to provide proof to this court of payment for the clerk’s record
on or before September 5, 2018. See Tex. R. App. P. 37.3(b). If appellant fails to timely
provide such proof in accordance with this order, the appeal will be dismissed.




                                     PER CURIAM




                                            2